


110 HRES 1019 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1019
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Ms. Lee (for herself,
			 Mr. McDermott,
			 Mr. Frank of Massachusetts,
			 Mr. Hinchey,
			 Ms. Woolsey, and
			 Mr. Grijalva) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the current economic slowdown in the United States is
		  directly related to the enormous costs of the ongoing occupation of Iraq,
		  consigning the United States to what can only be called the Iraq recession, and
		  for other purposes.
	
	
		Whereas the current economic slowdown in the United States
			 is directly related to the enormous costs of the ongoing occupation of Iraq,
			 consigning the United States to what can only be called the Iraq recession;
		Whereas March 19, 2008, marks the fifth anniversary of the
			 start of the Iraq war, which has claimed the lives of nearly 4,000 members of
			 the United States Armed Forces and resulted in injuries to more than 28,000
			 others, many suffering the most horrific of wounds which will scar them for
			 life;
		Whereas to date, American taxpayers have spent more than
			 $495 billion to invade and occupy a country that had not attacked us and posed
			 no threat of harm to our vital interests;
		Whereas the average monthly operating costs for United
			 States operations in Iraq have grown from $4.8 billion in fiscal year 2004 to
			 $10.3 billion in fiscal year 2007, a doubling in only four years;
		Whereas a recent estimate from Nobel Laureate and former
			 chief economist at the World Bank, Joseph Stiglitz, indicates that the cost to
			 the United States by the end of the Iraq war could total more than $3
			 trillion;
		Whereas the President’s budget proposal for fiscal year
			 2009 calls for $23 billion in cuts to domestic programs, eliminating 50
			 education programs, 20 programs to improve healthcare access, and cutting
			 discretionary grants to States and local governments by $15.1 billion;
		Whereas President George W. Bush has requested more than
			 $170 billion in additional funding for the wars in Iraq and Afghanistan;
		Whereas in addition to the enormous cost in blood and
			 treasure, the indirect costs of the Iraq war have harmed America’s
			 international standing and engendered a generation of future enemies incensed
			 by the endless occupation of their country by a foreign power;
		Whereas the collateral consequences of the decision to
			 wage war and occupy Iraq extend to the home front due to the inability of the
			 United States to finance investments needed to rebuild its infrastructure, make
			 housing more affordable, improve educational opportunities, and secure the
			 homeland;
		Whereas five years after the start of the Iraq war the
			 great majority of Americans now regard the decision to go to war in Iraq as a
			 mistake and 68 percent of Americans believe that ending the war and occupation
			 in Iraq is an important step the United States Government can take to respond
			 to the current economic recession and to address pressing human and social
			 needs in the United States and to maintain American competitiveness in the
			 global economy;
		Whereas there were 36.5 million Americans living in
			 poverty in 2006;
		Whereas at least two million more Americans have fallen
			 into poverty in the five years since the invasion of Iraq;
		Whereas there were more than 47 million Americans without
			 health insurance in 2006;
		Whereas it is projected that more than two million
			 American families will lose their homes to foreclosure, primarily in fiscal
			 years 2008 and 2009;
		Whereas the $495 billion spent to cover the costs of the
			 war in Iraq could have provided health care to 140 million persons or funded
			 eight million elementary school teachers or provided scholarships to 80 million
			 college students;
		Whereas the enormous sums spent fighting a war more costly
			 than World War II could have been used instead to build 50,000 new elementary
			 schools or 3.5 million affordable housing units or hire 10 million new first
			 responders or 7 million persons to inspect the cargo entering United States
			 ports or to retrofit more than 500 million homes to use renewable
			 electricity;
		Whereas the money spent on the war and occupation in Iraq
			 constitutes a continuing danger to the United States because it is money that
			 is desperately needed but not available to assist State and local governments
			 in coping with the decline in revenues resulting from falling property values
			 and the economic downturn; and
		Whereas State and local revenues are falling at the same
			 time that the demand is increasing for programs serving children, the elderly,
			 the poor, the homeless, and those facing the loss of their homes and rather
			 than increasing funding for these programs to respond to demonstrated need,
			 State and local governments will be forced to cut back or eliminate programs
			 that assist society’s most vulnerable persons at the most vulnerable time in
			 their lives, which would constitute perhaps the greatest unintended consequence
			 of the Iraq war: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the current economic slowdown in the United
			 States is directly related to the enormous costs of the ongoing occupation of
			 Iraq, which have inflicted incalculable damage to the economic well-being of
			 the United States and its standing abroad, consigning the United States to what
			 can only be called the Iraq recession; and
			(2)Congress
			 should—
				(A)move to redeploy United States Armed Forces
			 and contractor security forces from Iraq as quickly and as safely as practical;
			 and
				(B)refocus its efforts on addressing vital
			 domestic priorities so as to alleviate the impact of the slowing economy and
			 protect the economic security of all Americans.
				
